Mason, Ch. J.,
dissenting.
It is suggested that there was no consideration for the plaintiff’s promise to ship and sell to Bamge the eighteen hundred dollars’ worth of goods on credit. The defend*263ant promised to execute a mortgage on his real estate to secure the plaintiff their old indebtedness to them if they would sell them the further amount of eighteen hundred dollars in jgoods on time; and then agreed, in consideration of the execution and delivery of the mortgage, to do so. Defendant executed the mortgage, and delivered the same to plaintiffs: this was a good and executed consideration for the promise of the plaintiff. They received the benefit of this agreement from the defendant, and now refuse to perform their part of the agreement. This they cannot legally do. The contract was legal, and based upon a substantial and valid consideration moving from the defendant to the plaintiff, — the execution and delivery of the mortgage to secure his old indebtedness to the plaintiff. The defendant has a legal right to secure such damages from the plaintiff as he can show he has sustained by their failure to comply with the contract. The defendant’s damages, whatever they are, much or little, is a matter of proof,1 and they grow out of the transaction upon which the plaintiff’s claim is based; and he has a legal right to recoup the same against the claim of the plaintiff.
It is not here a question of the measure of damages, but whether the case stated in the answer alleges that the defendant sustained damages; neither is it a question of the rule of damages, but of the sufficiency of the answer whether it alleges a counter-claim. The cases stated by the majority of the courts arose, not upon the pleadings, but upon the measure of damages arising at the time. That one promise may be a good consideration for another is well settled: all stock contracts have this basis, and' they have been repeatedly upheld. But, in this case, the consideration moving from Bamge to the plaintiff was an executed consideration, and was *264good to support the promise of the plaintiff’s therefor. The Court erred in sustaining the demurrer of the defendant Ramge. The judgment of the Court below should be reversed, and the cause remanded for further proceeding.